DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on October 20, 2021 is acknowledged. Group (I), drawn to a process of preparing and purifying 3-carboxylic ester of allopregnanolone, embraced by claims 1-12 and 16-19 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    204
    215
    media_image1.png
    Greyscale
although the Examiner did not require a species election in the restriction requirement.  
In summary claims 1-19 are pending and claims 1-12 and 16-19 are under consideration. Claims 13-15 are withdrawn based on the restriction requirement.
Specification
The abstract of the disclosure is objected to because there is a “5” which should be removed. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “prrocess” is misspelled.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the term “orto” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the phrase “for preparing allopregnanolone” lacks antecedent basis. Thus, claims 2 and 16-19 are indefinite. 
In claim 2, the phrase “energetic basic conditions” is vague. The specification defines said phrase with open-ended language, i.e. “e.g.” see page 5. Is this the full scope of said phrase? Thus, claims 2, 16 and 17 are indefinite. 
In claim 2, the phrase “mild basic conditions” is vague. The specification defines said phrase with open-ended language, i.e. “e.g.” see page 5. Is this the full scope of said phrase? Thus, claims 2, 16, 18 and 19 are indefinite. 
In claim 12, the phrase “strong carboxylic acid” lacks antecedent basis. The specification defines said phrase with open-ended language, i.e. “e.g.” see page 5. Is this the full scope of said phrase? Thus, claim 12 is indefinite. 
In claim 12, the phrase “impurities I and II” is vague. Verily, claims that refer to the specification are improper. See Ex parte Fressola, 27 USPQ.2d 1608 (BPAI 1993). claim 12 is vague. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-12 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torregrossa et al. (US 20200087341), in view of Shanghai Xingling .
The present application claims a process for preparing and purifying a 3-carboxylic ester of allopregnanolone which comprises 1) reacting isoallopregnanolone with a strong carboxylic acid having a pka < 3 under Mitsunobu conditions, e.g. reacting trifluoroacetic acid, diethylazodicarboxylate (DEAD), triphenylphosphine (PPh3), and sodium benzoate to invert the stereochemistry of an OH group with an ester functionality (OR); 2) precipitating the 3-carboxylic ester of allopregnanolone in a solvent system comprising water and an organic solvent, e.g. methanol with water; 3) recrystallizing the precipitate of the 3-carboxylic ester of allopregnanolone in a non-polar solvent, e.g. hexane; and 4) followed by hydrolysis to allopregnanolone, which is embraced in claim 2, see reaction below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The ‘341 reference teaches a process of making a 3-trifluoroacetic acid ester of allopregnanolone from isopregnanolone in tetrahydrofuran (THF) under Mitsunobo conditions, e.g. diethylazodicarboxylate (DEAD, 40% w in toluene) and trifluoroacetic acid (pKa= 0.23), at about 5°C, followed by the addition of triphenylphosphine (PPh3), and after about 10 min, the temperature was increase to room temperature, followed by the addition of sodium benzoate, see page 5, paragraph 0082. The ‘341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was precipitated from a water and an organic solvent. The ‘341 publication does teach that the 3-trifluoroacetic acid ester of allopregnanolone was recrystallized from a polar solvent, 
As noted above, the ‘341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was precipitated from a water and an organic solvent. However, the CN ‘467 publication teaches the Mitsunobu reaction shown below:

    PNG
    media_image3.png
    177
    542
    media_image3.png
    Greyscale
  , where the 3-substituted benzoic ester product is precipitated from methanol, see the many examples in the reference, and specifically page 7 of 12. Commercial grade methanol contains a small percentage of water and is not 100% methanol. Therefore, one of ordinary skill in the art would use methanol to precipitate the 3-trifluoroacetic acid ester of allopregnanolone because the CN ‘467 publication teaches various 3-substituted benzoic esters of of allopregnanolone can be precipitated from methanol.
The ‘341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was recrystallized from a non-polar solvent. The ‘341 publication teaches a recrystallization from various polar solvents, see Table 3, page 5. However, Varasi et al. teach that the 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one was recrystallized from hexane, see page 4238, compound 3. The only difference between 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one and the presently claimed compounds is the stereochemistry at the 5-position, alpha versus beta. These compounds are stereoisomers and have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). Therefore, one of ordinary skill in the art would use a non-polar solvent to recrystallize the 3-trifluoroacetic acid ester of allopregnanolone because Varasi et al. teach the recrystallization of 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one is accomplished with hexane. 
The ‘341 reference teaches the hydrolysis of 3-trifluoroacetic acid ester of allopregnanolone with NaOH (conjugate acid has a pKa >12), in methanol at 5°C for 5-15 min (not more than 2 hours), see page 5, paragraph 0088. 
Varasi et al. teach the hydrolysis of 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one, which is made in situ, on page 4238, compound 4, under neutral conditions and with NaHCO3,( conjugate acid has a pKa <11) see page 4238, compound 4. As noted above, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. 
Claim 12 further embraces precipitating and recrystallizing allopregnanolone to obtain a total content of impurities I and II, in total of 0.15% or below. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Therefore, it would be obvious to combine the teachings of Torregrossa et al. in view of Shanghai Xingling technology Pharmaceutical Limited by Share Ltd.; and further in view of Varasi et al. to achieve the novelties of the present invention.
Thus, said claims are rendered obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624